Exhibit 23.1 Stan J.H. Lee, CPA 2160 North Central Rd.Suite 203 tFort Lee tNJ 07024 P.O. Box 436402 tSan DiegotCA t92143 619-623-7799 Fax 619-564-3408 E-mail) stan2u@gmail.com To Whom It May Concern: The firm of Stan J.H. Lee, Certified Public Accountant, consents to the inclusion of our report of February 22, 2011 on the audited financial statements Thunderclap Entertainment, Inc. as of December 31, 2010 and 2009, in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA February 22, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board
